DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-13, 15-17 and 19-20 are pending in this office action.
Claims 3, 14 and 18 are cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1, 12 and 16 art of record fail to discloses the following:
“…wherein the working genesis block is a first block within the working distributed ledger …,
 wherein the computer code conflict check comprises: retrieving a nonce value from the latest block within the primary distributed ledger at the first point in time; and combining the nonce value with a block header of the working genesis block within the working distributed ledger into a hash algorithm to generate a hash output…”.
 Per Zhu, the entire copy (Fig. 1) is sent to a developer for development including modification. The update code is submitted and is subject to smart contract Consensus (verification) to be appended into the blockchain structure. The verification is proposed each time(interval) a developer   desire to commit the changes. But in Zhu the conflict check between the developer copy and the master copy is not based on the latest block and the working distributed ledger and the copy of the entire blockchain versus just the last block in in the master leger.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191